Citation Nr: 0820205	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with S1 radiculopathy and 
erectile dysfunction.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio and a March 2005 rating decision issued by 
the St. Petersburg, Florida VARO.  

The veteran appeared for a Video Conference hearing before 
the undersigned Veterans Law Judge in July 2007.  
Subsequently, the Board obtained a Veterans Health 
Administration (VHA) medical opinion, of which the veteran 
was notified in January 2008.  In a February 2008 response, 
he indicated disagreement with the opinion and requested that 
Board "uphold" his claim, but he further specified that he 
was waiving his right to have his case remanded to the agency 
of original jurisdiction (here, the RO) for the review of new 
evidence submitted and that he wanted to Board to proceed 
with his appeal.  See 38 C.F.R. § 20.1304(c) (2007).  

The veteran's appeal initially included a claim for an 
increased evaluation for bilateral hearing loss, but he 
withdrew that claim in March 2007.


FINDINGS OF FACT

1.  The evidence of record, on balance, does not support the 
finding of an etiological relationship between claimed 
degenerative disc disease of the lumbar spine, with S1 
radiculopathy and erectile dysfunction, and service.

2.  The evidence of record, on balance, does not support the 
finding of an etiological relationship between claimed 
degenerative disc disease of the cervical spine and service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine, with S1 
radiculopathy and erectile dysfunction, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

In the case at hand, the veteran has asserted that his in-
service guard duty required extended periods of standing that 
resulted in back pain, involving the cervical spine and, 
especially, the lower back region.  He has also asserted that 
he developed secondary erectile dysfunction about fifteen 
years prior to his VA video conference hearing.

The veteran's service medical records reflect that, in April 
1961, he complained of back pain at the upper lumbar and 
lower thoracic spine with no previous contributory cause.  X-
rays revealed the thoracic and lumbar spine segments to be 
normal, although the x-ray report also contains an incidental 
finding of spina bifida occulta of S1.  A physical therapy 
consult sheet contains a provisional diagnosis of myositis 
and indicates that the veteran was treated six times in April 
and May 1961 with diathermy and massage.  The initial 
physical therapy notation reflects that the veteran 
complained of pain in the lower thoracic and upper lumbar 
region as a result of prolonged standing on the job.  He was 
essentially asymptomatic at the time of the last treatment, 
and his treatment was noted to be completed.  A May 1961 
orthopedic clinic consultation report indicates that the 
veteran again related his back pain to his duty in the Air 
Police and reported that, since April 1961, he had lower back 
pain after standing for as little as one hour.  No 
significant organic back pathology could be found, and 
exercises to increase the veteran's muscular support were 
recommended.  At the time of his separation examination in 
October 1962, the veteran denied any problems related to his 
back, and an examination of his spine was within normal 
limits.  

Following service, a January 1963 VA examination report 
reflects no complaints or symptoms concerning any segment of 
the spine.  


A private treatment record from January 1995 indicates that 
the veteran complained of a lot of pain and stiffness in his 
neck, primarily in his posterior cervical spine, which he 
attributed to possibly being involved in an automobile 
accident.  An examination revealed restriction of the neck to 
the left and some mild radicular symptoms on that side.  

Records from the Salem Community Hospital in Salem, Ohio from 
July 1996 indicate that x-rays of the lumbar spine revealed 
intervertebral space narrowing with hypertrophic arthritic 
changes mainly at the L5-S1 level, while an MRI revealed 
suspected posterolateral herniation of the L4-L5 disc within 
the lateral aspect of the right L4-L5 neuroforamen, posterior 
bulging of the L1-L2 disc without herniation, and moderate 
facet arthropathy at L4-L5.  An August 1996 record also 
indicates that the veteran reported neck and back pain "for 
three years."

The veteran was seen at a VA facility in October 2002 for 
complaints of back pain.  X-rays of the lumbosacral spine 
from the same month revealed degenerative disc changes at 
virtually all levels, but most prominently between L5-S1 and 
L1-L2, with prominent osteoarthritis between L4 and S1.  In 
November 2002, the veteran was found to have right S1 
radiculopathy as well.  Cervical spine x-rays from December 
2002 revealed degenerative disc disease between C3 and C7.

In a February 2003 letter, T. R. Timko, M.D., noted that the 
veteran had lumbosacral spine x-rays from April 2002 showing 
minimal scattered anterior hypertrophic spur formation and 
mild apophyseal hypertrophy of the lower lumbar spine, as 
well as an EMG showing an old inactive left S1 radiculopathy.  
Copies of these studies were later received by the RO and 
added to the claims file.

In conjunction with an August 2006 VA examination, the 
veteran was diagnosed with degenerative disc disease of the 
lumbar spine with left radiculitis.  The examiner, who 
reviewed the claims file, opined that it was not likely that 
the degenerative disc disease was related to the veteran's 
prolonged standing in service, but rather was a naturally 
occurring phenomenon.  

However, in April 2007, a VA doctor reported that there was a 
"significant possibility" that the veteran's chronic lumbar 
spine problems and chronic pain were related to a lumbar 
spine condition acquired during military service.  This 
doctor cited to a detailed review of the veteran's medical 
history and records from "SG/NF CPRS," an Ohio VA medical 
facility, and Salem Community Hospital.

A June 2007 letter from a psychiatrist providing pain and 
spine care at the VA Medical Center in Cleveland contains an 
opinion that the veteran's current degenerative changes were 
"likely" related to the back stress he suffered while in 
the military.  This doctor noted a review of the veteran's 
"medical records" including his Department of Defense 
records from the 1960s.

Additionally, in a June 2007 statement, Dr. M. Roberts opined 
that there was a "very strong possibility" that the 
veteran's osteoarthritis, back condition, and lumbar stenosis 
were either caused by or had greatly contributed to his 
current condition and were acquired during military service.  
Dr. Roberts reached this conclusion after a review of the 
veteran's "medical history at our facility as well as other 
medical history from [the] patient's service records, Salem 
Community Hospital diagnosis," and after "considering the 8 
to 10 hours prolonged standing that [the veteran] has 
explained he endured while serving as an Air Policeman for 
several years."  

Pursuant to a Board request, a VHA doctor (an orthopedic 
surgeon) provided a medical opinion addressing the veteran's 
claims in January 2008.  In this opinion, the doctor 
acknowledged reviewing the veteran's claims file and made 
specific references to the service medical records and post-
service VA treatment.

As to the veteran's claimed cervical spine disorder, the VHA 
doctor noted that the diagnosis was degenerative disc disease 
of the cervical spine with moderate cervical spinal stenosis 
from C4 to C7.  The doctor found the etiology of this 
disorder to be degenerative in nature and compatible with the 
veteran's progressing age.  In the doctor's opinion, the 
disorder was "not likely" to be the result of the veteran's 
documented service complaints in the upper and lower thoracic 
spine, or any disease or injury during his military service.


Similarly, in regard to the claimed lumbar spine disorder, 
the doctor noted a diagnosis of lumbar spine disc disease at 
L4-L5 and L5-S1, with degenerative disc disease and segmental 
lumbar spinal stenosis with left foraminal stenosis at the 
L5-S1 level, as well as a protruding disc at L4-L5 toward the 
right side.  The doctor noted that these were also 
degenerative conditions, constituting the result of 
progressive osteoarthritis or degenerative lumbar spondylosis 
or osteoarthritis of the lumbar spine, "which occurs in most 
patients around the age of 50 or later."  This was described 
as a slow progressive condition, with a diagnosis made over a 
long period of time.  In such cases, the patient would modify 
his gait, with a slightly forward gait and resting periods 
due to neurogenic claudication that is the result of the 
progressive compression of the lumbar roots of the lower 
lumbar levels.  At the same time, the in-service finding of 
spina bifida occulta was "just a radiologic diagnosis" and 
was "congenital and is not symptomatic," rather than 
developing because of trauma or prolonged standing.  As such, 
the doctor rendered the opinion that the veteran's changes of 
the lumbar spine were the result of progressive degenerative 
lumbar spondylosis or osteoarthritis of the lumbar spine 
which were "not likely related" to the documented in-
service complaints of pain in the upper lumbar and lower 
thoracic spine segments or to any disease or injury during 
the military service.

Finally, with regard to the claimed erectile dysfunction, the 
doctor noted that this was a multifactorial condition often 
of vascular etiology.  While the condition may be encountered 
in the event of severe cauda equine syndrome, post-trauma, a 
patient still has the ability of erections even in the 
presence of paraplegia.  As such, the doctor rendered the 
opinion that erectile dysfunction was not related to 
complaints of pain in the upper and lower thoracic spine 
segments or to any disease or injury during service.  

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Bearing these considerations in mind, the Board finds that 
the January 2008 VHA doctor's opinions are of very 
substantial probative value and must be accorded significant 
weight.  First, the opinions were based on a review of the 
veteran's entire claims file, including cited service and 
post-service medical records.  Second, the opinions contain a 
clearly stated rationale in regard to each claimed 
disability, with references to medical principles regarding 
the etiology of the pertinent disease processes.  Third, the 
doctor stated in regard to each disability that a service-
related etiology was not likely, reflecting a definite 
conclusion.  Finally, the doctor's conclusions are consistent 
not only with the findings from the August 2006 VA 
examination but also with the fact that the veteran's claimed 
chronic disorders were not shown by medical evidence for more 
than three decades subsequent to service.

The three conflicting VA and private opinions from 2007, by 
contrast, are largely phrased in more conditional language.  
The probative value of the statements of the VA doctor (from 
April 2007) and Dr. Roberts is substantially limited by the 
use of such phraseology as, respectively, "significant 
possibility" and "very strong possibility."  As indicated 
in Bostain and Obert, wording that indicates that there may 
be a relationship with service is essentially speculative in 
nature.  The June 2007 VA psychiatrist's opinion is more 
definite in nature, incorporating the term "likely 
related."  Nevertheless, this opinion, as with the other 
two, is very cursory in nature and includes no detailed 
rationale for support, as contrasted with the VHA doctor's 
detailed rationales.  Finally, while all three doctors 
acknowledged reviewing a portion of the veteran's medical 
records, it is not clear that any of them had an opportunity 
to review the entire claims file.

For all of these reasons, the Board must conclude that the 
opinion of the VHA doctor is of markedly greater probative 
value than the three more favorable opinions from 2007.  
Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's service 
connection claims.  

Currently, the only other evidence of record supporting these 
claims is the veteran's own lay opinion, as indicated in the 
July 2007 hearing testimony from the veteran and his spouse.

The Board acknowledges that the veteran is competent to 
testify as to symptoms and his own experiences.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  
Neither the veteran nor his wife, however, has been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, their lay 
testimony does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for degenerative disc 
disease of the lumbar spine, with S1 radiculopathy and 
erectile dysfunction; and degenerative disc disease of the 
cervical spine.  These claims must therefore be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2003 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the veteran was not provided 
specific notice of how disability ratings and effective dates 
are assigned until May 2006, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Nevertheless, any timing deficiencies in the 
providing of the specific notice required by Dingess are 
harmless in this instance because the preponderance of the 
evidence is against the veteran's claims for service 
connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and VA and private treatment records have been obtained, and 
he has been afforded both a VA examination and an opinion 
from a VHA doctor.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with S1 radiculopathy and 
erectile dysfunction, is denied.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


